Citation Nr: 0414103	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

In an October 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an October 2003 order, the Court granted a joint motion for 
remand and to stay further proceedings and vacated the 
Board's October 2002 decision.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board notes that along with the issue of entitlement to 
service connection for PTSD, which is the subject of this 
remand, the veteran's original appeal included the issues of 
entitlement to service connection for fibromyalgia, 
circulatory dysfunction of the lower extremities, cerebral 
aneurysm with secondary effects, tinea pedis and 
onychomycosis, electrocardiogram abnormality, loss of right 
eye vision, loss of teeth, peripheral neuropathy and 
bronchial asthma, all claimed as being due to exposure to 
herbicides; and bilateral hearing loss and tinnitus, claimed 
as being due to noise exposure in service.  In the Board's 
October 2002 decision which denied the PTSD claim, the 
veteran was advised that the Board was undertaking additional 
development as to the remaining eleven issues pursuant to 
recently enacted regulatory authority, 38 C.F.R. 
§ 19.9(a)(2), and that those issues would be the subjects of 
a later decision.  

Prior to the initiation of the proposed development by the 
Board, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. 
§ 19(a)(2) (2003) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, in January 2004 the Board remanded the 
eleven remaining issues to the RO so that the additional 
development could be accomplished at that level.

Among other reasons for its January 2004 remand, the Board 
instructed the RO to obtain the veteran's medical records 
from the VA Medical Center (VAMC) in Marion, Illinois and 
from the John Cochran VAMC in St. Louis, Missouri.  The RO 
was also instructed to obtain records from the Social 
Security Administration (SSA).    

The Board notes that the October 2002 joint motion for remand 
indicated that medical records from the Marion VAMC and the 
SSA should be obtained prior to readjudicating the veteran's 
PTSD claim.  No other development was identified in the joint 
motion.  Since the Marion VAMC and SSA records are presumably 
in the process of being obtained by the RO to the January 
2004 Board remand, the concerns in the joint motion have been 
satisfied and there is no need for the Board to make an 
additional request for the same records in regards to the 
PTSD claim.  The RO only need readjudicate the PTSD claim 
when the records are received.  

In the interests of judicial economy, all the issues on 
appeal should be readjudicated by the RO and returned to the 
Board at the same time.  This will ensure that the veteran is 
not subjected to piecemeal decision-making.  See Harris v. 
Derwinski, 1 Vet. App. 180, 182-83 (1991).  



Accordingly, this case is REMANDED to the RO for the 
following action :

Following completion of the development 
requested in the January 2004 Board 
remand, the RO should readjudicate the 
issue of entitlement to service 
connection for PTSD, along with the 
remaining issues on appeal.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and be given appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




